Name: Commission Regulation (EEC) No 2995/84 of 23 October 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 84 Official Journal of the European Communities No L 286 / 13 COMMISSION REGULATION (EEC) No 2995 / 84 of 23 October 1984 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil powder as food aid ( s ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food ­ aid management ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food ­ aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1984 . For the Commission Poul DALSAGER Member of the Commission 0 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p . 6 . H OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p . 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . No L 286 / 14 Official Journal of the European Communities 30 . 10 . 84 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992/ 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Mauritius 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 4 )  6 . Total quantity 360 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 February 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'Ã LE MAURICE / PORT LOUIS / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  30 . 10 . 84 Official Journal of the European Communities No L 286 / 15 Description of the lot B 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 4 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 February 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging A red dot at least 30 mm in diameter and: TANZANIA 2247 PI / DAR-ES-SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous ( 5 ) No L 286 / 16 Official Journal of the European Communities 30 . 10 . 84 Description of the lot C 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination l Malta 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassador of the Republic of Malta , Dr Paul Farrugia , rue Jules Lejeune 44 , B- 1 060 Brussels 6 . Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Intervention stock Entry into intervention stock after 1 August 1984 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/ 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO MALTA' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 30 . 10 . 84 Official Journal of the European Communities No L 286 / 17 Description of the lot D 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Sudan 4 . Stage and place of delivery cif Port Sudan 5 . Representative of the re ­ cipient ( 2 ) ( 4 ) ICRC Delegation , PO box 1831 , Khartoum, Sudan 6 . Total quantity 46 tonnes 7 . Origin of the skimmed-milk powder Intervention stock Entry into intervention stock after 1 August 1984 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'ETS-105 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 286 / 18 Official Journal of the European Communities 30 . 10 . 84 Description of the lot E 1 . Programme I 1983 ( a ) legal basis l Council Regulation (EEC ) No 1992 / 83 (b ) purpose I Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j" Arab Republic of Egypt 4 . Stage and place of delivery I fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Ã gypte , section commerciale , rue Hector Denis 52 , B-1050 Bruxelles ( tel . 02 / 6473227 ; telex 64809 COMRAU B ) 6 . Total quantity I 1 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder I Community market 8 . Intervention agency holding the stocks I  9 . Specific characteristics I n 10 . Packaging I 25 kilograms 11 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 (b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  30 . 10 . 84 Official Journal of the European Communities No L 286 / 19 Description of the lot F G 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 4 ) 6 . Total quantity 520 tonnes 780 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CHINA 2647 / DRIED SKIMMED MILK NON-ENRICHED / ACTION OF THE WORLD FOOD PROGRAMME / FOR FREE DISTRIBUTION / XINGANG' SHANGAI' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous ( 5 ) No L 286 / 20 Official Journal of the European Communities 30 . 10 . 84 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ""N " Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Ã gypte , section commerciale , rue Hector Denis 52 , B-1050 Bruxelles ( tel . 02 / 6473227 ; telex 64809 COMRAU B) 6 . Total quantity 2 000 tonnes ( 6 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 7 ) 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  30 . 10 . 84 Official Journal of the European Communities No L 286 / 21 Description of the lot I K L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . 3 . Recipient Country of destination l Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) M. Chawla , conseiller de l'ambassade de l'lnde , chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 10 500 tonnes ( 8 ) 5 500 tonnes ( 8 ) 2 000 tonnes ( 8 ) 7 . Origin of the skimmed-milk powder l Intervention stock - 8 . Intervention agency holding the stocks German British Irish 9 . Specific characteristics Entry into intervention stock after 1 June 1984 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / 'CALCUTTA / 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period (b) closing date for the submis ­ sion of tenders Before 31 December 1984 26 November 1984 15 . Miscellaneous  No L 286 / 22 Official Journal of the European Communities 30 . 10 . 84 Description of the lot M 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient 1 Jamaica 3 . Country of destination .I 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de Jamai'que , rue de la Loi 83-85 , B-1040 Bruxelles ( tel . 02 / 230 11 70 ) 6 . Total quantity 960 tonnes 7 . Origin of the skimmed-milk powder Intervention stock Entry into intervention stock after 1 August 1984 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354 / 83 excluding point 2 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO JAMAICA' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  30 . 10 . 84 Official Journal of the European Communities No L 286 / 23 Description of the lot N 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . Recipient UNHCR 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Djibouti 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) Regional Liaison Representative UNHCR, PO box 1076 , Addis Ababa , Ethiopia 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Intervention stock Entry into intervention stock after 1 July 1984 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B of Regulation (EEC ) No 1354 / 83 excluding point 2 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR / PROGRAMME OF ASSISTANCE IN ETHIOPIA / FOR FREE DISTRIBUTION / DJIBOUTI' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 12 November 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 (b ) closing date for the submis ­ sion of tenders 26 November 1984 15 . Miscellaneous  No L 286 / 24 Official Journal of the European Communities 30 . 10 . 84 Notes ( J ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Offcial Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are necessary . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in .... (country of destination ), c / o 'Diplomatic Bag' Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( s ) To be delivered on standard pallets  40 bags ( cartons ) each pallet  wrapped in shrunk plastic cover . , ( 6 ) The tender may only relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see third subparagraph of Article 11 ( 3 ) of Regulations (EEC ) No 1354 / 83 . ( 7 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg/ gm' and correspond to the characteristics specified in Annex I to Regulation (EEC) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). For the 'total colony count' however , ADMI Standard Methods ED , 1971 , pages 16 to 21 , may be used instead of International Standard FIL 49 : 1970 . ( 8 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored .